
	
		II
		110th CONGRESS
		2d Session
		S. 3012
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2008
			Mr. Leahy (for himself,
			 Mr. Specter, Ms. Mikulski, Mr.
			 Shelby, Mr. Hatch, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to extend the authorization of the Bulletproof Vest
		  Partnership Grant Program through fiscal year 2012.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bulletproof Vest Partnership Grant
			 Act of 2008.
		2.ReauthorizationSection 1001(a)(23) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(23)) is
			 amended by striking ‘‘2009’’ and inserting ‘‘2012’’.
		
